                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    STEPHANIE BYE,                                      CASE NO. C18-1279-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    AUGMENIX, INC.,

13                           Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on the parties’ stipulated motion and proposed order
18   of dismissal with prejudice (Dkt. No. 33). Pursuant to Federal Rule of Civil Procedure
19   41(a)(1)(A)(ii), this stipulation is self-executing, and this action is DISMISSED with prejudice
20   and without an award of costs or attorney fees to any party. The Clerk is directed to CLOSE this
21   case.
22           DATED this 3rd day of September 2019.
23                                                          William M. McCool
                                                            Clerk of Court
24

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     C18-1279-JCC
     PAGE - 1
